As filed with the Securities and Exchange Commission on August 6, 2015 Registration No. 333- SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 PAN AMERICAN SILVER CORP. (Exact name of Registrant as specified in its charter) British Columbia Not Applicable (Jurisdiction of Incorporation) (I.R.S. Employer Identification No.) 1500 – 625 Howe Street Vancouver, British Columbia V6C 2T6 (Address of Registrant’s principal executive offices) Pan American Silver Corp. Stock Option and Compensation Share Plan (Full title of plan) CT Corporation 111 Eighth Avenue, 13th Floor New York, NY 10011 (Name, Address and Telephone Number of Agent for Service) Copy to: Riccardo Leofanti, Esq. Skadden, Arps, Slate, Meagher & Flom LLP 222 Bay Street, Suite 1750, P.O. Box 258 Toronto, Ontario, Canada M5K 1J5 (416) 777-4700 Graeme Martindale, Esq. Borden Ladner Gervais LLP 1200 Waterfront Centre, 200 Burrard Street P.O. Box 48600 Vancouver, British Columbia, Canada V7X 1T2 (604) 687-5744 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of”large accelerated filer, ““accelerated filer” and “smaller reporting company” in Rule 12b−2 of the Exchange Act (Check one): Large Accelerated Filer [X] Accelerated Filer [] Non-Accelerated Filer[] Smaller Reporting Company[] CALCULATION OF REGISTRATION FEE Title of Securities To Be Registered Amount To Be Registered (1) Proposed Maximum Offering Price Per Share Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Shares 2,700 (2) $30.51 (4) $82,377.00 (4) 11,773 (2)
